Citation Nr: 0618718	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-27 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to July 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for a left ankle 
disability based upon aggravation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board finds that a medical opinion is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002); 38 C.F.R. § 3.159(c)(4)(i) (2005).  Specifically, the 
veteran has a current left ankle disability, there is 
evidence establishing an event in service involving the left 
ankle, an indication that the disability may be associated 
with the veteran's service, but insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  Id.; see also McLendon v. Nicholson, No. 04-
0185 (U.S. Vet. App. June 5, 2006).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

If there are outstanding records (such as 
Social Security Administration records), 
where the medical records are not those 
that are already in the claims file 
(medical records from Bill Jones, D.O., 
dated December 2003 through December 
2004), the veteran should inform VA of 
such records so that it may assist him in 
obtaining the records.   

2.  Have a VA physician review the 
veteran's claims file, including the 
service medical records (which are in a 
manila envelope) and provide an opinion 
as to the following question:  

The veteran has admitted that he 
fractured his left ankle prior to service 
and was in a cast for approximately five 
to six weeks.  He was seen in June 1964 
with complaints of severe pain and the 
inability to perform.  X-rays taken of 
the left ankle at that time showed 
evidence of an old healed fracture of the 
medial malleolus of the left ankle with 
some loose bodies in the joint space on 
the lateral aspect of the ankle.  Was the 
left ankle condition aggravated beyond 
the natural progress during the veteran's 
period of service?  

A rationale for the opinion should be 
included in the examination report, which 
includes upon what evidence in the claims 
file the opinion is based and involves 
any other supportive reasoning.

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


